The case was continued for argument and advisement, and the opinion of the Court afterwards prepared by
Shepley J.
The cases cited by the plaintiff’s counsel decide, that where a month is named in the body of an instrument, it is to be understood to be a month of the year of its date, unless it is apparent from the connexion, that another was intended. In those cases the instrument itself was regularly dated. In this case, there is no such date as to enable one to be satisfied, that one year rather than another of the present period was intended. The argument that the year may be inferred from the time, when the notice was handed to the party is not satisfactory ; because it leaves the person in doubt whether the paper was designed to be, or can be considered, as an authentic instrument. The law designs, that he should be made certainly, and not by conjecture, to know his duty before obedience is exacted.

Judgment affirmed.